Citation Nr: 0530271	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  99-16 347	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel






INTRODUCTION

The veteran had active military service from May 1969 to 
January 1972 with Vietnam service from May 1969 to April 
1970.

This case was last before the Board of Veterans' Appeals 
("Board") in November 2003 when it was remanded for 
development and consideration of new evidence by the Agency 
of Original Jurisdiction ("AOJ") development in compliance 
with the Veterans' Claims Assistance Act ("VCAA").  A 
Supplemental Statement of the Case ("SSOC") was issued in 
May 2005 confirming the April 1999 Department of Veteran's 
Affair ("VA") Indianapolis, Indiana Regional Office ("RO") 
denial of entitlement to service connection for post-
traumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  The veteran engaged in combat.

2.  The record shows that the veteran has a current diagnosis 
of PTSD.

3.  PTSD was incurred during the veteran's active military 
service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred PTSD as a result of 
active military service in Vietnam.  Having carefully 
considered the appellant's contentions in light of the 
evidence of record and the applicable law, the Board finds 
that the weight of the  evidence is in approximate balance 
and the claim will be granted on this basis.  38 U.S.C.A § 
5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See U.S.C.A. §1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Evidence which would substantiate a claim 
of service connection includes three essential components:  
(1) evidence of an injury in military service or a disease 
that began in or was made worse during military service or 
one which would qualify for presumptive service connection; 
(2) competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
the veteran's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. 
§ 3.304(f) and 38 C.F.R. § 4.125 (2005) (requiring PTSD 
diagnoses to conform to the criteria in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) ("DSM-
IV")).  




As noted, the statutory directive to accord the veteran the 
benefit of the doubt is applicable as to each element of the 
claim.  Here, the evidence is in approximate balance as to 
the question of whether the veteran is diagnosed as having 
PTSD.

Post-service examination reports and treatment records from 
recent years diagnose the veteran with PTSD, attributed to 
the veteran's Vietnam service experiences.  See, e.g., March 
2005, Dr. W.B.B., Ph.D. at the VA Medical Center ("VAMC") 
in Louisville, Kentucky; and October 2002 from Dr. J.E., 
Ph.D. at the Lousiville VAMC.  The veteran has also been 
diagnosed since 1998 by Dr. R.P., the veteran's treating 
psychiatrist at the DuPont Mental Hygiene Clinic, with PTSD.  

Although the March 2005 examiner described the veteran with 
PTSD "in remission," the fact still remains that the 
veteran has been diagnosed on multiple occasions as having 
PTSD.  While expressing no opinion as to the appropriate 
disability level to be assigned, it is to be observed that 
assuming the disorder is of minimal impact upon the veteran's 
functioning, VA regulations specifically provide for the 
granting of service connection for mental conditions formally 
diagnosed, but with symptoms not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  See 38 C.F.R. § 4.31, 
Diagnostic Code 9440 (2005).

The outcome of the case, therefore, turns on whether there is 
satisfactory proof of a service stressor.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.   38 U.S.C.A § 
1154(b) (Providing in substance that in the case of veterans 
of combat, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  See 38 
C.F.R. § 3.304 (2005)).  

Service department evidence that the veteran engaged in 
combat or, as in this case, that the veteran was awarded the 
Bronze Start with V-device, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
evidence of the claimed in-service combat stressor.  

In this case, although the veteran's service personnel 
records are susceptible of multiple interpretations, he has 
testified to serving as part of a security detachment with an 
administrative company in Vietnam. His report is buttressed 
by the observation that he arrived in Vietnam as a qualified 
light weapons infantryman, with the military occupational 
specialty of 11B10.  While the record also indicates that the 
veteran was reassigned to administrative duties several 
months after his arrival, the fact remains that the veteran 
was in a position to have participated in combat activities, 
with a combat division.  Indeed, that the veteran's 
submission of the citation of the Bronze Star medal with V 
device is tailored to the specific period he reports as his 
tenure in a combat specialty is indicative of its probative 
value. 

Apart from such evidence, the veteran reports he watched a 
friend shot and killed by sniper fire.  He also claims 
experiencing frequent mortar and rocket attacks where he was 
stationed -  reports corroborated in part by the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR). 

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Here, 
the evidence in substantiation of the claimed stressors as 
well as a medical diagnosis of PTSD has reached approximate 
balance and the Board will grant the benefit of the doubt to 
the veteran.  



In sum, all elements for service connection for PTSD are 
reasonably established.  The Board finds, when resolving 
reasonable doubt in the veteran's favor, PTSD was incurred in 
service, warranting service connection.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  


ORDER

Entitlement to service connection for PTSD is granted, 
subject to the statutes and regulations governing the payment 
of monetary awards.
.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


